DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Note
The Examiner notes that the Applicant have submited several foreign references, however, an IDS has not been filed.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “...a first sensing unit to be disposed on a subject’s neck...a second sensing unit to be disposed on the subject’s neck...” in lines 1-3 should be amended to read --...a first sensing unit is configured to be disposed on a subject’s neck...a second sensing unit is configured to be disposed on the subject’s neck...--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the claim limitation “...the length of the path...” in line 3 should be amended to read –a length of a path--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the claim limitation “the times it takes...” in line 4 should be amended to read – ...--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the claim limitation “...the length of the path...” in line 3 should be amended to read –a length of a path--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the claim limitation “the times it takes...” in line 4 should be amended to read – ...--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first sensing unit” in claim 1, and all dependent claims thereof; 
“second sensing unit” in claim 1, and all dependent claims thereof; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11, 375, 911 in view of Tsinghua University (CN 105852832, relied on English translation). Although the claims at issue are not identical, they are not patentably distinct from each other because both the current Application and U.S. Patent No. 11, 375, 911 are directed to carotid physiological parameter detecting system with carotid sensing unit, controller and measuring a mean arterial pressure, but Patent No. 11, 375, 911 fails to explicitly state a second sensing unit.  Tsinghua University discloses measuring meant arterial pressure using two sensors (see fig. 1 and abstract).  Therefore, it would have been obvious to one of ordinary skill in the are, before the effective filing of the claimed invention, to have utilized using two sensing unit to calculate the mean arterial pressure in the invention of U. S. Patent No. 11, 375, 911 as taught by Tsinghua University, to provide better blood pressure detection device by having a more accurate blood pressure reading. 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 16/630,620 in view of in view of Tsinghua University (CN 105852832, relied on English translation). Although the claims at issue are not identical, they are not patentably distinct from each other because both the current Application and copending Application No. 16/630,620 are directed to carotid physiological parameter detecting system with carotid sensing unit, controller and measuring a mean arterial pressure, but copending Application No. 16/630,620 fails to explicitly state a second sensing unit.  Tsinghua University discloses measuring meant arterial pressure using two sensors (see fig. 1 and abstract).  Therefore, it would have been obvious to one of ordinary skill in the are, before the effective filing of the claimed invention, to have utilized using two sensing unit to calculate the mean arterial pressure in the invention of copending Application No. 16/630,620 as taught by Tsinghua University, to provide better blood pressure detection device by having a more accurate blood pressure reading.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase “the most prominent point” in 4 of claim 13 a relative term and  phrase which renders the claim indefinite. The phrase “the most prominent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the phrase “most prominent” renders the claim indefinite. 

Regarding claim 13, the claim limitation “the thyroid cartilage locating hole or the thyroid cartilage locating mark” in line 7 is indefinite because it is unclear what thyroid cartilage locating hole or the thyroid cartilage locating mark is the claim referring to since claim 1 does not limit any thyroid cartilage locating hole or the thyroid cartilage locating mark. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsinghua University (CN 105852832, relied on English translation), in view of Shusterman (US 2018/0020931).
	Regarding claim 1, Tsinghua University discloses a blood pressure real time measurement device.  Tsinghua University shows a first sensing unit to be disposed on a subject (see abstract; 12 in fig. 1; par. [0042], [0043]) and adjacent to a first position of the subject’s carotid arteries ([0044]); a second sensing unit to be disposed on the subject (see abstract; 12 in fig. 1; par. [0042], [0043]) and adjacent to a second position of the subjects carotid arteries (see par. [0044]); and a controller (see 16 in fig. 1) connected or coupled to the first sensing unit (see fig. 1) and the second sensing unit (see fig. 1), wherein the controller derives a mean arterial pressure of a section of the subject’s carotid arteries that lies between the first position and the second position of the subjects carotid arteries from pulse wave data measured (see abstract; par. [0044], [0072]) and obtained by the first sensing unit and pulse wave data measured and obtained by the second sensing unit (see abstract; par. [0044], [0072], [0077]-[0083] and fig. 4).
	But, Tsinghua University fails to explicitly state that the first sensing unit and second sensing unit are disposed on the subject’s neck.
	Shusterman discloses a system for tracking arterial blood pressure.  Shusterman teaches sensing unit and second sensing unit are disposed on the subject’s neck (see par. [0028]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of sensing unit and second sensing unit are disposed on the subject’s neck in the invention of Tsinghua University, as taught by Shusterman, to provide a more accurate sensing system by placing the sensing unit on the neck and be able to diagnose the carotid artery in the neck area. 
Regarding claim 2, Tsinghua University and Shusterman disclose the invention substantially in the 103 rejection above, furthermore, Tsinghua University  shows an similar algorithm to calculate mean arterial pressure (see par. [0013], [0059], [0062], [0067]), however, Tsinghua University and Shusterman fail to explicitly state the exact equation recited in claim 2 to calculate the mean arterial pressure.  However, the Examiner notes that it would have been obvious and routine to one of ordinary skill in the art to be able to use different algorithm such as the one recited in claim 2 to calculate the same end result of mean arterial pressure since different algorithms for calculating mean arterial pressure is well known and would provide the same end result and would not have modified the operation of the system of Tsinghua University, and Shusterman, and would have expected to perform equally well of measuring blood pressure. 
Regarding claim 3, Tsinghua University and Shusterman disclose the invention substantially in the 103 rejection above, furthermore, Tsinghua University  shows an similar algorithm to calculate mean arterial pressure (see par. [0013], [0059], [0062], [0067]), however, Tsinghua University and Shusterman fail to explicitly state the exact equation recited in claim 2 to calculate the mean arterial pressure.  However, the Examiner notes that it would have been obvious and routine to one of ordinary skill in the art to be able to use different algorithm such as the one recited in claim 2 to calculate the same end result of mean arterial pressure since different algorithms for calculating mean arterial pressure is well known and would provide the same end result and would not have modified the operation of the system of Tsinghua University, and Shusterman, and would have expected to perform equally well of measuring blood pressure. 

Regarding claim 4, Tsinghua University and Shusterman disclose the invention substantially in the 103 rejection above, furthermore, Tsinghua University  shows an adhesive path (see par. [0074], [0085]), and the adhesive patch is provided with the first sensing unit (see par. [0074]) and the second sensing unit (see par. [0074]).
	Regarding claim 7, Tsinghua University and Shusterman disclose the invention substantially in the 103 rejection above, furthermore, Tsinghua University  shows a communication module connected to the controller (see par. [0071], [0072])).
Regarding claim 8, Tsinghua University and Shusterman disclose the invention substantially in the 103 rejection above, furthermore, Tsinghua University  shows a Bluetooth communication module (see par. [0071], [0072]).
Regarding claim 9, Tsinghua University and Shusterman disclose the invention substantially in the 103 rejection above, furthermore, Tsinghua University  shows wherein the controller is connected or coupled to a wearable device via the communication module  to access the data of the controller through the wearable device (see par. [0074])).
Regarding claim 10, Tsinghua University and Shusterman disclose the invention substantially in the 103 rejection above, furthermore, Tsinghua University  shows pressure or Photoplethysmographic sensor (see par. [0046]).
Regarding claim 11, Tsinghua University and Shusterman disclose the invention substantially in the 103 rejection above, furthermore, Tsinghua University  shows pressure or Photoplethysmographic sensor (see par. [0046]).
Regarding claim 12, Tsinghua University and Shusterman disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein the first and second sensing unit are spaced apart by a distance ranging from 1 cm to 4 cm.  However, it would have been obvious design choice and routine to one of ordinary skill in the art to modify the system of Tsinghua University, Shusterman, and Salzstein with the location of the first and second sensing unit on the adhesive patch for optimum result, and it has been held that rearranging part such as placing the first and second sensor at different locations would not have modified the operation of the system of Tsinghua University, Shusterman, and Salzstein and would have expected to perform equally well of measuring blood pressure. 

Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsinghua University (CN 105852832, relied on English translation), in view of Shusterman (US 2018/0020931) as applied to claims 1 and 4 above, and further in view of Saltzstein (US 2010/0286607).
Regarding claim 5, Tsinghua University and Shusterman disclose the invention substantially as described in the 103 rejection but fails to explicitly state wherein the adhesive patch is provided with a thyroid cartilage locating hole or a thyroid cartilage locating mark, and the first and second sensing unit are provided on one side of the thyroid cartilage locating hole and are properly spaced apart. 
Saltzstein discloses a patient status sensor.  Saltzestein teaches adhesive path is provided with a region of interest locating hole (see 208 in fig. 2A), and  first and second sensing unit are provided on one side of the region of interest locating hole (see fig. 2) and are properly spaced apart (see fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of teaches adhesive path is provided with a region of interest locating hole, and  first and second sensing unit are provided on one side of the region of interest locating hole, and are properly spaced apart in the invention of Tsinghua University and Shusterman as taught by Saltzstein, to help the user easily locating the region of interest to accurately perform the diagnoses process.  The Examiner notes that upon medication of prior art Tsinghua University and Shusterman to incorporate the region of interest locating hole of Saltzstein, the end result of the combined invention will provide the adhesive patch with the thyroid cartilage locating hole. 
Regarding claim 6, Tsinghua University, Shusterman, and Salzstein disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state a starting point position is defined as a position 2.7 cm to 3.3 cm to the left or right of the thyroid cartilage locating hole or the thyroid cartilage locating mark, and a specific direction is defined as the direction that forms an included angle of 135 degrees with the line connecting the starting point position and the thyroid cartilage locating hole or the thyroid cartilage locating mark, wherein the included angle is measured upward from the line connecting the starting point position and the thyroid cartilage locating hole or the thyroid cartilage locating mark; wherein, the first sensing unit is provided at a position that is 0 cm to 4 cm away from the starting point position in the aforesaid direction, and the second sensing unit is provided at a position that is 0 cm to 4 cm away from the starting point position in the same direction and that does not coincide with the first sensing unit.  However, it would have been obvious design choice and routine to one of ordinary skill in the art to modify the system of Tsinghua University, Shusterman, and Salzstein with the location of the pulse measuring point and the location of the first and second sensing unit on the adhesive patch for optimum result, and it has been held that rearranging part such as placing the first and second sensor at different locations would not have modified the operation of the system of Tsinghua University, Shusterman, and Salzstein and would have expected to perform equally well of measuring blood pressure. 
Regarding claim 13,  Tsinghua University and Shusterman disclose the invention substantially as described in the 103 rejection but fails to explicitly state wherein the adhesive patch is provided with a thyroid cartilage locating hole or a thyroid cartilage locating mark.
Saltzstein discloses a patient status sensor.  Saltzestein teaches adhesive path is provided with a region of interest locating hole (see 208 in fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of teaches adhesive path is provided with a region of interest locating hole in the invention of Tsinghua University and Shusterman as taught by Saltzstein, to help the user easily locating the region of interest to accurately perform the diagnoses process.  The Examiner notes that upon medication of prior art Tsinghua University and Shusterman to incorporate the region of interest locating hole of Saltzstein, the end result of the combined invention will provide the adhesive patch with the thyroid cartilage locating hole. 
Tsinghua University, Shusterman, and Salzstein disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state a starting point position is defined as a position 2.7 cm to 3.3 cm to leftward of a center point defined as the most prominent point of a subject’s neck that lies right below the middle point of the subject’s lips, and a specific direction is defined as the direction that forms an included angle of 135 degrees with the line connecting the starting point position and the thyroid cartilage locating hole or the thyroid cartilage locating mark, wherein the included angle is measured upward from the line connecting the starting point position and the thyroid cartilage locating hole or the thyroid cartilage locating mark; wherein, the first sensing unit is provided at a position that is 0 cm to 4 cm away from the starting point position in the aforesaid direction, and the second sensing unit is provided at a position that is 0 cm to 4 cm away from the starting point position in the same direction and that does not coincide with the first sensing unit.  However, it would have been obvious design choice and routine to one of ordinary skill in the art to modify the system of Tsinghua University, Shusterman, and Salzstein with the location of the pulse measuring point and the location of the first and second sensing unit on the adhesive patch for optimum result, and it has been held that rearranging part such as placing the first and second sensor at different locations would not have modified the operation of the system of Tsinghua University, Shusterman, and Salzstein and would have expected perform equally well of measuring blood pressure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Primary Examiner, Art Unit 3793